Case: 12-10352       Document: 00512083785         Page: 1     Date Filed: 12/13/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 13, 2012
                                     No. 12-10352
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

KELLY CINEUS,

                                                  Petitioner-Appellant

v.

KEITH HALL, Warden,

                                                  Respondent-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 6:11-CV-98


Before JOLLY, DAVIS, and PRADO, Circuit Judges.
PER CURIAM:*
       Kelly Cineus, federal prisoner # 65911-004, moves for leave to proceed in
forma pauperis (IFP) to appeal the denial of the most recent petition challenging
his conviction in the Southern District of Florida for importation of cocaine and
a removal order and related detainer pending against him. He asserts that
Titles 8, 21, and 28 of the United States Code and his statute of conviction are
unconstitutional and void because they were not passed in accordance with



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-10352      Document: 00512083785        Page: 2    Date Filed: 12/13/2012

                                    No. 12-10352

proper legislative procedures. He also claims we should vacate the criminal
judgment because the trial court lacked jurisdiction.
      Cineus does not address the district court’s reasons for certifying that his
appeal was not taken in good faith under 28 U.S.C. § 1915(a)(3). He does not
explain how the District Court for the Northern District of Texas had
jurisdiction to consider a challenge to his Southern District of Florida conviction.
He does not explain why his petition was not an unauthorized successive 28
U.S.C. § 2255 motion. He does not explain how he was entitled to file the
petition in light of the district court’s previous orders sanctioning him for
frivolous and malicious filings.       Nor does he explain how the court had
jurisdiction to consider a challenge to the removal order. Accordingly, the IFP
motion is DENIED. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
      The failure by Cineus to address the district court’s bases for dismissing
his claims, “without even the slightest identification of any error in [the district
court’s] legal analysis or its application to [his] suit . . ., is the same as if he had
not appealed that judgment.” Brinkmann v. Dallas County Deputy Sheriff
Abner, 813 F.2d 744, 748 (5th Cir. 1987). Moreover, his substantive claims are
nonsensical and frivolous. Because the appeal does not involve legal points
arguable on their merits, the appeal is DISMISSED AS FRIVOLOUS. See
Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983); 5TH CIR. R. 42.2.




                                           2